 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00229-DAD-BAM

12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER

14   ROLAND RUDY PALACIOS,                              DATE: February 24, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on February 24, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until June 8,

22 2020, and to exclude time between February 24, 2020, and June 8, 2020, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes hundreds of pages of police reports, surveillance videos, dispatch calls, and the recorded

26          statement of the defendant. All of this discovery has been either produced directly to counsel

27          and/or made available for inspection and copying. In addition, since the last status counsel, the

28          government provided approximately one hundred pages of additional police reports from

                                                         1
30
 1   defendant’s prior arrests and convictions, at the request of counsel for defendant.

 2          b)      Counsel for defendant desires additional time to review discovery, research any

 3   mitigating factors, and discuss a potential plea with the government. Additionally, the United

 4   States believes that the defendant is an Armed Career Criminal under 18 U.S.C. § 924(e) based

 5   on the defendant’s criminal record and the supplemental discovery that was provided. Counsel

 6   for the defendant needs additional time to research potential legal challenges to the defendant’s

 7   status as an Armed Career Criminal, which the government believes applies.

 8          c)      Counsel for defendant believes that failure to grant the above-requested

 9   continuance would deny him/her the reasonable time necessary for effective preparation, taking

10   into account the exercise of due diligence.

11          d)      The government does not object to the continuance.

12          e)      Based on the above-stated findings, the ends of justice served by continuing the

13   case as requested outweigh the interest of the public and the defendant in a trial within the

14   original date prescribed by the Speedy Trial Act.

15          f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16   et seq., within which trial must commence, the time period of February 24, 2020 to June 8, 2020,

17   inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18   because it results from a continuance granted by the Court at defendant’s request on the basis of

19   the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20   of the public and the defendant in a speedy trial.

21          g)      Finally, the parties are aware that the Ninth Circuit currently has under

22   submission a case that will determine whether a conviction for California Penal Code Section

23   273.5 is a “violent felony” for purposes of the Armed Career Criminal Act. See United States v.

24   Walker (9th Cir. No. 18-10211) (argued October 24, 2019). The outcome of this case could

25   affect whether Walker is an Armed Career Criminal subject to a fifteen-year mandatory

26   minimum sentence. 18 U.S.C. § 924(e). The parties therefore request additional time to assess

27   options once the Ninth Circuit decides Walker.

28   4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

                                                   2
30
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
      Dated: February 20, 2020                              MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ ROSS PEARSON
 8                                                          ROSS PEARSON
                                                            Assistant United States Attorney
 9

10
      Dated: February 20, 2020                              /s/ ROGER S. BONAKDAR
11                                                          ROGER S. BONAKDAR
12                                                          Counsel for Defendant
                                                            ROLAND RUDY PALACIOS
13                                                          (Authorized by email on
                                                            February 20, 2020)
14

15

16
                                                    ORDER
17
            IT IS SO ORDERED that the Status Conference is continued from February 24, 2020 to June 8,
18
     2020 at 1:00 p.m. in Department 8. For good cause, time is excluded pursuant to 18 U.S.C.§
19
     3161(h)(7)(A), B(iv).
20

21 IT IS SO ORDERED.

22
        Dated:    February 21, 2020                          /s/ Barbara   A. McAuliffe           _
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                        3
30
